Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered December 5, 2003. The judgment convicted defendant, upon his plea of guilty, of burglary in the first degree, aggravated criminal contempt and criminal contempt in the first degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the first degree (Penal Law § 140.30 [2]), aggravated criminal contempt (§ 215.52) and two counts of criminal contempt in the first degree (§ 215.51 [b] [iii], [iv]). Defendant failed to preserve for our review his contention that the plea was not knowingly, voiuntarily or intelligently entered inasmuch as he failed to move to withdraw the plea or to vacate the judgment of conviction (see People v Maysonet, 38 AD3d 1330 [2007]). Defendant also failed to preserve for our review his contention that County Court failed to impose the sentence promised pursuant to the terms of the plea agreement (see People v Mariani, 6 AD3d 1206 [2004], Iv denied 3 NY3d 643 [2004]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Finally, defendant failed to preserve for our review his contention that he was entitled to jail time credit with respect to the duration of the order of protection, and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see People v Heise, 41 AD3d 1255 [2007]; People v Ginter, 23 AD3d 1064, 1065 [2005], lv denied 6 NY3d 776 [2006]). Present—Hurlbutt, J.P., Martoche, Smith, Lunn and Peradotto, JJ.